Citation Nr: 0213652	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).	

2.  Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Philadelphia, Pennsylvania 
which denied service connection for hepatitis in January 
1999, and denied service connection for PTSD in August 2000.  
In a May 2001 rating decision, in pertinent part, the RO 
denied service connection for hepatitis B and C.  The veteran 
appealed these determinations. A Board hearing was requested 
and scheduled.  The Board attempted, on two occasions, to 
notify him of scheduled hearings, however, each time, his 
address had changed, and he did not notify the Board of his 
new address.  The Court has noted that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  In this regard, the veteran's failure to provide 
his new address was a failure in his duty to assist his 
claim.  The Board will proceed in its' review of the claim. 

The Board notes that service connection for PTSD was 
previously denied in an unappealed May 1996 rating decision.  
Even if the RO has determined that new and material evidence 
was presented to reopen the claim (see 38 U.S.C.A. §§ 5108, 
7105 (West 1991)), such is not binding on the Board; and the 
Board must first decide whether evidence has been submitted 
which is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a May 1996 decision, the RO denied service connection 
for PTSD.  Evidence received since the May 1996 RO decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  There is no competent medical evidence of current chronic 
hepatitis B and C which are linked to military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTSD; and the May 
1996 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001).

2.  Claimed hepatitis B and C were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claims.  
Such notice is found in requests for evidence, including in 
March 1999 and May 2000, the rating decisions, and the 
statements of the case.  These documents also provided notice 
to the veteran of what the evidence of record revealed, and 
why this evidence was insufficient to award the benefits 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  The veteran and his representative have submitted 
multiple written arguments.  Because no additional evidence 
has been identified by the veteran as available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board concludes that the notice provisions of the VCAA 
and companion regulation have been satisfied in this case to 
the extent possible.  Id. Based on the entire record, the 
Board finds that all relevant evidence has been developed to 
the extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

Factual Background

Service personnel records reflect that the veteran served on 
active duty from July 1967 to October 1968, including 
approximately three months of service in Vietnam.  Records 
show that he was absent without leave (AWOL) from September 
1967 to October 1967, and from January 1968 to April 1968, 
and that he was confined from April 1968 to May 1968.  The 
veteran's DD Form 215 (Correction to DD Form 214) shows that 
he was awarded the combat infantryman badge, although this 
citation is not shown in his DA Form 20 (Enlisted 
Qualification Record).

The veteran's service medical records are negative for 
treatment or diagnosis of PTSD or hepatitis.  On separation 
medical examination, the veteran's psychiatric system, 
abdomen, and viscera were listed as normal.  In a report of 
medical history completed in conjunction with the separation 
medical examination in September 1968, the veteran denied a 
history of liver trouble.  He reported a history of 
depression or excessive worry, and an excessive drinking 
habit.  The reviewing examiner noted that depression and 
excessive drinking were reportedly still present.

Post-service records show that the veteran has been in prison 
for many years, and that he is currently incarcerated.

Following a May 1969 VA examination, the veteran's 
psychiatric system and abdomen were listed as normal.

A VA hospital discharge summary dated in December 1971 shows 
that the veteran was treated for heroin dependence.  On 
admission, he reported that he started using this drug three 
years earlier, after separation from service in 1969.  During 
service, he smoked marijuana and used hashish. Three weeks 
prior to hospitalization, he received bullet wounds to the 
left chest, and that he was operated on for a bullet wound in 
his lower abdomen and groin some time ago.  On examination, 
there was a left posterior scar on his chest and a lower mid-
line scar, and needle tracks of both arms.  Routine 
laboratory studies were within normal limits except for 
hemoglobin levels which were felt to be due to his recent 
loss of blood.  An X-ray study showed that a bullet was still 
lodged near the left greater trochanter.

Prison medical records dated in the 1970s and 1980s are 
negative for a psychiatric disorder and for hepatitis.  In 
October 1979, the veteran reported that his present health 
was good, and reported a history of depression or excessive 
worry.  He did not know if he had ever had jaundice, 
hepatitis, or stomach, liver, or intestinal trouble.  A 
December 1980 hospital record shows that there was no 
jaundice, and no liver masses were palpable.  In January 
1982, the veteran denied any past or present treatment or 
hospitalization for mental disturbance.  He said he had no 
current health problems.

In January 1982, the veteran submitted a claim for service 
connection for PTSD. 

By a statement dated in January 1983, the veteran said that 
during his tour of duty in Vietnam, his life started falling 
apart.  He said he turned to drugs and alcohol as a means of 
escape, and that when he returned home from Vietnam, he was 
addicted to drugs and alcohol.  He said he had been in and 
out of jail since he returned from Vietnam.

In June 1983, the veteran was notified that his claim for 
PTSD was denied because he could not undergo a VA psychiatric 
examination as he was currently under maximum security in a 
prison.

In March 1996, the veteran's claim for service connection for 
PTSD was received.  In March 1996, he reported a history of 
treatment for drug and alcohol addiction, and for gunshot 
wounds.  By a statement dated in March 1996, the veteran 
reported that his claimed stressful events included being 
drafted into military service at a young age, and being 
forced to leave his newborn son.  He said that his event 
caused him to drink a great deal of alcohol which was readily 
available at his military base.  He related a history of 
periods of being AWOL, courts martial, and alcohol abuse 
during service.  Another stressful event he reported was 
being fired upon by other U.S. soldiers.  He said he was 
court-martialed for making threats to a Vietnamese citizen 
who cheated him in a drug purchase.  He stated that he became 
addicted to heroin and other drugs during service.  He said 
he had been in and out of prison and hospitals for 25 of the 
last 28 years, and was currently serving a sentence of 24 
years.

During an April 1996 VA psychiatric examination, the veteran 
said he had never had any formal psychiatric treatment.  He 
reported drug and alcohol treatment in the early 1970s, and 
similar treatment currently while in prison.  He related a 
history of excessive use of drugs and alcohol, including 
heroin.  He had sustained gunshot wounds on six different 
occasions.  He first went to prison in 1969.  The examiner 
noted that he was confined for his current incarceration in 
1992, and would be released in 2014.  The veteran reported 
that he was in combat in Vietnam, and that his most memorable 
incidents were grenade attacks into headquarters base, and 
interracial fights within the army with which he was perhaps 
involved.  The veteran said he was claiming compensation for 
the main reason that he was drafted at a young age and his 
life never went well since his service in Vietnam.  The 
diagnoses were alcohol dependence, in sustained full 
remission, polysubstance dependence (cocaine, heroin, LSD, 
marijuana, Ritalin, and crack), in sustained full remission, 
and antisocial personality disorder.  PTSD was not diagnosed.  
The examiner noted that the veteran did not meet the 
diagnostic criteria for PTSD, and said that if he were not 
currently incarcerated, he would have continued to abuse 
alcohol and drugs.

In a May 1996 rating decision, the RO denied service 
connection for PTSD on the basis that the veteran did not 
have a current diagnosis of PTSD.  The veteran was notified 
of this decision in June 1996, and he did not appeal.  
Evidence submitted subsequent to this decision is summarized 
below.

In December 1998, the veteran submitted a claim for service 
connection for hepatitis.

By a statement dated in March 1999, the veteran asserted that 
he incurred hepatitis B and C during service.  He noted that 
hepatitis C had a long latency period, and said that he was 
diagnosed with hepatitis in the early 1990s.  He contended 
that he was exposed to hepatitis B and C during service, and 
that he was also exposed to toxic substances which caused 
hepatitis.  He said that during service in Vietnam, he was 
exposed to houses of prostitution and did not know that 
hepatitis could be transmitted in such fashion.  He submitted 
photocopies of articles from veterans magazines regarding 
hepatitis, and submitted prison medical records reflecting 
that in January 1994, he tested positive for the hepatitis B 
and C antibodies.  A December 1998 treatment note shows that 
he tested positive for hepatitis B and C; it was noted that 
he had a history of intravenous drug use.  There was no 
hepatomegaly and no icterus.  

The veteran reiterated his assertions in several subsequent 
statements.  In June 1999, he reported a history of anxiety 
and depression.  He also asserted that he currently had 
hepatitis due to herbicide exposure during service.  He 
submitted photocopies of articles relating to hepatitis and 
Agent Orange.  

In June 1999, the RO received VA medical records dated from 
1970 to 1979, reflecting treatment for drug dependence, 
including heroin and other intravenous drugs.  A September 
1970 discharge summary shows that the veteran reported that 
he had been addicted to heroin for 1 to 11/2 years.  An October 
1976 treatment note shows that the veteran reported violent 
dreams and requested to see a psychiatrist.

In January 2000, the veteran submitted a statement in which 
he asserted his disagreement with the prior denial of service 
connection for PTSD.  By a letter to the veteran dated in 
February 2000, the RO informed him that his statement was not 
a valid notice of disagreement since it was received more 
than one year after he was notified of the May 1996 rating 
decision.  In March 2000, the veteran submitted an 
application to reopen the claim for service connection for 
PTSD.  He contended that the "examiners" who performed his 
April 1996 VA examination were biased.  He said that he read 
the DSM-III-R and that he met the criteria for PTSD.  He 
reiterated his assertions in subsequent statements.

In April 2000, the RO received a copy of a July 1994 initial 
psychiatric evaluation from the Pennsylvania Department of 
Corrections.  The examiner noted that the veteran served in 
active combat in Vietnam.  He indicated that the following 
diagnoses were made in accordance with the DSM-III-R 
(Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition, Revised):  polysubstance dependence, adjustment 
disorder with mixed emotional features, PTSD, impulse control 
disorder, not otherwise specified, associated with above, and 
antisocial personality disorder.  

At a June 2000 VA contract examination, the examiner noted 
that he had reviewed the veteran's prison medical records, 
and that the veteran had been regularly seen in the past year 
for major depressive disorder.  The veteran reported 
occasional anxiety when he had recollections of service in 
Vietnam, mainly being present during a mortar attack, and 
also an incident in which he was intoxicated and shot people 
in a bordello.  The examiner noted that the veteran said his 
main in-service stressor was the bordello incident.  The 
veteran reported that he began abusing intravenous drugs 
during service, and that he was diagnosed with hepatitis C in 
1989.  The psychiatric diagnoses were major depressive 
disorder, recurrent, in partial remission, and polysubstance 
dependence, sustained full remission in controlled 
environment, and antisocial personality disorder.  The 
examiner stated that it was impossible to diagnose the 
veteran with PTSD as he did not meet the necessary diagnostic 
criteria.

By a statement dated in August 2000, the veteran asserted 
that service connection should be granted for PTSD since he 
was awarded the Combat Infantry Badge, and since the July 
1994 examination diagnosed PTSD.  He reiterated his 
assertions in subsequent statements.  In June 2002, the 
veteran contended that he incurred hepatitis B and C due to 
the vaccinations he received upon entry into service, because 
the needle used for the vaccinations had been used on many 
other soldiers.

Analysis

The veteran contends that he incurred PTSD and hepatitis B 
and C during service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001). 

PTSD 

The veteran's claim for service connection for PTSD, was 
previously denied by the RO in a May 1996 decision.  The 
veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001). Because the 
application to reopen in this appeal was filed prior to 
August 29, 2001, the Board will apply the version of 3.156(a) 
in effect prior to August 29, 2001.

At the time of the May 1996 decision, the RO considered the 
veteran's service medical records and post-service medical 
records, all of which were devoid of a diagnosis of PTSD.  
The RO also considered the veteran's service personnel 
records, which reflect that he was awarded the combat 
infantryman badge.  The RO considered a report of an April 
1996 VA psychiatric examination which concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD, 
and instead diagnosed alcohol dependence, in sustained full 
remission, polysubstance dependence (cocaine, heroin, LSD, 
marijuana, Ritalin, and crack), in sustained full remission, 
and antisocial personality disorder.

Additional evidence submitted since the May 1996 decision 
includes prison medical records which reflect treatment for a 
variety of conditions, but do not reflect treatment for PTSD.  
While this evidence is new, it is not material as it does not 
tend to show that the veteran currently has PTSD which is 
linked to service, and is therefore not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); Hodge, supra.

Additional evidence submitted since the May 1996 decision 
includes the veteran's DA Form 20.  While this evidence is 
new, it is not material as it does not tend to show that the 
veteran currently has PTSD which is linked to service, and is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

Evidence submitted since the May 1996 decision includes a 
report of a July 1994 prison psychiatric evaluation which 
diagnosed the veteran with PTSD, among other psychiatric 
diagnoses.  While this evidence is new, it is not material as 
it does not tend to show that the veteran currently has PTSD 
which is linked to service.  The examiner did not relate the 
PTSD diagnosis to any particular stressors, whether service 
or non-service related.  Therefore, this report is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Evidence submitted since the May 1996 RO decision also 
includes a report of a June 2000 VA psychiatric examination 
which concluded that the veteran does not currently meet the 
criteria for a diagnosis of PTSD.  While this evidence is 
new, it is not material as it does not tend to show that the 
veteran currently has PTSD which is linked to service, and is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.   Id.

Since the 1996 RO decision, the veteran has submitted 
statements to the effect that he has current PTSD which was 
incurred in service.  The veteran's assertions are not new as 
they are duplicative of his statements which were of record 
at the time of the prior final denial of the claim for 
service connection.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Moreover, as a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the May 1996 RO decision.  Thus, the 
claim for service connection for PTSD has not been reopened, 
and the May 1996 RO decision remains final.

Hepatitis B and C 

The veteran claims service connection for a hepatitis B and C 
which he asserts was incurred during military service.  He 
has alleged various sources where he claims to have 
contracted this disease, including vaccinations upon entry 
into service, exposure to prostitutes in service, and 
exposure to Agent Orange.

Although the veteran has asserted that he incurred hepatitis 
B and C due to exposure to herbicides in Vietnam, the Board 
notes that hepatitis B and C are not among the presumptive 
diseases listed in the governing law and regulations which 
are associated with herbicide exposure.  38 U.S.C.A. § 1116 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309(e) 
(2001).  Hence service connection for hepatitis B and C may 
not be established on a presumptive basis.

The service medical records are negative for a diagnosis of 
chronic hepatitis B or C, do not show that the veteran was 
wounded, received blood transfusions, or underwent surgery in 
service, and do not reflect any other known risk factors for 
hepatitis B and C.  See Compensation and Pension Service 
Training Letter 01-02 (April 17, 2001).  Post-service medical 
records reflect many risk factors for hepatitis, including 
intravenous drug use for many years, and surgery for multiple 
gunshot wounds.  Although post service medical records 
reflect that in January 1994, laboratory tests showed that he 
has the antibodies to hepatitis B and C, there is no medical 
evidence of a current diagnosis of chronic hepatitis B and C.  
A December 1998 treatment note shows that he tested positive 
for hepatitis B and C; it was noted that he had a history of 
intravenous drug use.

The veteran has asserted that he incurred hepatitis B and C 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra. 

Service connection is not warranted for hepatitis B and C, as 
there is no medical evidence of current chronic hepatitis B 
and C which is linked to military service.
The preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis B and C.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for PTSD.

Service connection for hepatitis B and C is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

